DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Rejection Under 112
Applicant's arguments filed 2/18/2022 have been fully considered. Applicant’s arguments and amendments are persuasive; therefore the 112 rejections are withdrawn.
Rejection Under 101
Applicant's arguments filed 2/18/2022 have been fully considered. Applicant argues that:
The claims should be considered as a whole and should not be overgeneralized. 
The office action fails to identify specific judicial exceptions in relations to the claims. 
The office action oversimplifies and overgeneralizes the claimed invention. 
The office action fails to consider each claim individually.
The amended claims fall outside any judicial exception. 
Regarding A, Examiner asserts that the Examiner identified the abstract idea in accord with USPTO guidance and requirements. As discussed below, the abstract idea is identified to which the claimed invention is directed. The focus of the exemplary claim is to generate user insights, track a user’s health and/or wellness goals, and track a user’s participation in health and/or wellness activities. This is reflected in the identified abstract idea.     
Regarding B, as identified below and discussed in “Regarding A” the abstract idea is focused on generating user insights, tracking a user’s health and/or wellness goals, and tracking a user’s participation in health and/or wellness activities. The abstract idea is underlined in the rejection below. 
Regarding C, see “Regarding A”. 
Regarding D, in the 101 rejection each claim is considered individually and accounted for in the analysis. See the rejection below for further clarification. 
Regarding E, as discussed in “Regarding A” the claims recite an abstract idea as identified according to the USPTO guidance and requirements. See the updated rejection, in light of the amendments, for further clarification. 
Rejection Under 103
Applicant's arguments filed 2/18/2022 have been fully considered. Applicant argues that:
The prior art does not teach all of the limitations of independent claims. Specifically, the prior art does not teach a goals module that manages goals and track progress toward those goals. The prior art is indefinite and non-enabling and therefore cannot anticipate the claimed invention. 
The prior art does not teach all of the limitations of independent claims. Specifically, the prior art does not teach wherein the goals module tracks user progress based on the input data. The prior art is indefinite and non-enabling and therefore cannot anticipate the claimed invention.
The prior art does not teach all of the limitations of independent claims. Specifically, the prior art does not teach an activity module configured to manage one or more health and or wellness related activities, and to track user participation in the one or more health and/or wellness activities. The prior art is indefinite and non-enabling and therefore cannot anticipate the claimed invention.
The prior art does not teach all of the limitations of independent claims. Specifically, the prior art does not teach wherein the activity module tracks user participation based on the input data. The prior art is indefinite and non-enabling and therefore cannot anticipate the claimed invention.
The dependent claims should also be allowed based on their dependency. 
Regarding A, Angelides discloses that the client portal is configured to manage goals by providing daily diet and exercise plans and other information to the user the portal is also tracking progress by providing a progress status in relation to the user’s goal and based on periodic data from the user. See Angelides [0088].  Prior art is presumed to be enabling. See MPEP § 2121. 
Regarding B, Angelides disclose the client portal receiving periodic data from the client. See Angelides [0088].  As discussed in “Regarding A”, the client portal is construed as the goals module for tracking progress. Therefore, this is understood as the goals module receiving input data for tracking the user. Prior art is presumed to be enabling. See MPEP § 2121.
Regarding C, McMahon teaches looking at a user’s activity data, such as workout routines, daily walk, number of steps taken, etc. The module manages and tracks the user’s participation in these activities and will send messages to manage them if they are needing to adjust their participation status See McMahon [0169]. Prior art is presumed to be enabling. See MPEP § 2121.
Regarding D, McMahon teaches the user recording their steps as part of tracking their participation. See McMahon [0169]. This is understood as the input data used by the activity module for tracking user participation. Prior art is presumed to be enabling. See MPEP § 2121.
Regarding E, the rejections of the dependent claims are maintained due to the dependent claims’ dependency of still rejected independent claims. See the updated rejection for further clarification.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Regarding Claim 1 – The claim recites “a communication module configured to receive input… and provide output data”. See MPEP 2181. The claim limitation uses the term communication module. The “communication module” is modified by functional language “configured to receive input… and provide output.” The communication module is not modified by sufficient structure, material or act for performing the claim. Therefore 112(f) is invoked. See Spec. [0031].
Regarding Claim 1 – The claim recites “an insights engine configured to generate one or more insights… and to provide the one or more insights as output data”. See MPEP 2181. The claim limitation uses the term insights engine. The “insights engine” is modified by functional language “configured to generate insights… and provide output.” The insights engine is not modified by sufficient structure, material or act for performing the claim. Therefore 112(f) is invoked. The specification does not provide support for the insight engine.
Regarding Claim 1 – The claim recites “a goals module configured to manage… and track....” See MPEP 2181. The claim limitation uses the term insights module. The “goals module” is modified by functional language “configured to manage… and track....” The goals module is not modified by sufficient structure, material or act for performing the claim. Therefore 112(f) is invoked. See Spec. [0066]-[0069].
Regarding Claim 1 – The claim recites “an activity module configured to manage… and track....” See MPEP 2181. The claim limitation uses the term insights module. The “activity module” is modified by functional language “configured to manage… and track....” The activity module is not modified by sufficient structure, material or act for performing the claim. Therefore 112(f) is invoked. See Spec. [0070]-[0072].
Regarding Claim 5 – The claim recites “the insights engine is further configured to provide the one or more insights as output data to the database”. See MPEP 2181. The claim limitation uses the term insights engine. The “insights engine” is modified by functional language “configured to provide the one or more insights as output data to the database.” The insights engine is not modified by sufficient structure, material or act for performing the claim. Therefore 112(f) is invoked. The specification does not provide support for the insight engine.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7, 12-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1 of the Alice/Mayo Test 
Claims 1-7 are drawn to a system for personal health and wellness management, which is within the four statutory categories (i.e. apparatus). Claims 12-18 are drawn to a method for personal health and wellness management, which is within the four statutory categories (i.e. process).  
Step 2A of the Alice/Mayo Test - Prong One 
The independent claims recite an abstract idea. For example, claim 12 (and substantially similar with independent claim 1) recites: 
A personal health and wellness management method, the method comprising: 
receiving input data from a user device and/or a provider device, the input data being related to the health and/or wellness of a user; 
storing the input data in a database; 
generating one or more insights based on the input data; 
providing the one or more insights as output data to the user device and/or the provider device;
tracking user progress based on the input data by using a goals module configured to manage one or more user health and/or wellness goals, and to track user progress towards the one or more user health and/or wellness goals; and
tracking user participation based on the input data by using an activity module configured to manage one or more health and/or wellness related activities, and to track user participation in the one or more health and/or wellness activities.
These underlined elements recite an abstract idea that can be categorized, under its broadest reasonable interpretation, to cover performance of the limitation in the mind but for the recitation of generic computer components. That is, other that reciting by the user or provider device, and database, nothing in the claim element precludes the step from practically being performed by the mind. For example, but for the user device, activity module, and goals module, generating insights based on input data encompasses a mental process similar to that of a physician evaluating a patient’s data, determining if they have a health condition, providing a treatment plan for them to follow to improve their condition and health, and determining if they are keeping up with that treatment plan by looking at their progress. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. See MPEP § 2106.04(a)(II); see also 2019 Revised Patent Subject Matter Eligibility Guidance, provided by the USPTO, effective January 7, 2019. Accordingly, claim 1 recites an abstract idea. 
Alternatively, these underlined elements recite an abstract idea that can be categorized, under its broadest reasonable interpretation, to cover the management of personal behavior or interactions, but for the recitation of generic computer components. For example, but for the user or provider device, and database, the limitations in the context of this claim encompass tracking information about a user’s behavior related to goals and activities. If a claim limitation, under its broadest reasonable interpretation, covers management of personal behavior or interactions but for the recitation of generic computer components, then the limitations fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. See MPEP § 2106.04(a).
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-7, and 13-18 reciting particular aspects of generating insights, but for the recitation of generic computer components). 
Step 2A of the Alice/Mayo Test - Prong Two 
For example, claim 12 (and substantially similar with independent claim 1) recites: 
A personal health and wellness management method, the method comprising: 
receiving input data from a user device and/or a provider device, the input data being related to the health and/or wellness of a user; (merely data-gathering steps as noted below, see MPEP 2106.05(g) - Symantec, 838 F.3d at 1321 and MPEP 2106.05(g)(3))
storing the input data in a database; (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
generating one or more insights based on the input data; 
providing the one or more insights as output data to the user device and/or the provider device; (merely insignificant extrasolution activity steps as noted below, see MPEP 2106.05(g) - Symantec, 838 F.3d at 1321)
tracking user progress based on the input data by using a goals module configured to manage one or more user health and/or wellness goals (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)), and to track user progress towards the one or more user health and/or wellness goals; and
tracking user participation based on the input data by using an activity module configured to manage one or more health and/or wellness related activities (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)), and to track user participation in the one or more health and/or wellness activities.
The judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations, which: 
amount to mere instructions to apply an exception (such as recitations of the user or provider device, activity module, goals module, and database, thereby invoking computers as a tool to perform the abstract idea, see applicant’s specification [0019], [0020], [0022], [0030], [0069], [0070], see MPEP 2106.05(f)) 
add insignificant extra-solution activity to the abstract idea (such as recitation of receiving input data amounts to mere data gathering and selecting a particular data source or type of data to be manipulated, providing the insights as output amounts to insignificant extrasolution activity, see MPEP 2106.05(g))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 5, 7 recite additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 2-4, 6-7 recite additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated, and claims 2-7 and 13-18 recite additional limitations which generally link the abstract idea to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Step 2B of the Alice/Mayo Test for Claims 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception and add insignificant extra-solution activity to the abstract idea.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as using the user or provider device, and database, e.g., Applicant’s spec describes the computer system consistent with it being well-understood, routine, and conventional because it describes in a manner that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such elements to satisfy 112a.  (See Applicant’s Spec. [0019], [0020], [0022], [0030], [0069], [0070]); receiving input data, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321 and MPEP 2106.05(g)(3); providing an output, e.g., outputting or providing access to the information, Symantec, 838 F.3d at 1321. 
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea, adding insignificant extra solution activity, and are generally linking the abstract idea to a particular field of environment. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  Therefore, the claims are not patent eligible, and are rejected under 35 U.S.C. § 101. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Angelides (US 2018/0233235) in view of McMahon et al. (US 2017/0049383).
Regarding claim 1, Angelides discloses a personal health and wellness management system, the system comprising: (Angelides Fig. 1 and corresponding text; [0007] discloses a personalized care management system for providing comprehensive care for individuals with chronic disease or symptoms. The care management system including: a) an information management system for receiving and storing a structured database; [0027] discloses FIG. 1 schematically illustrates an embodiment of a care management system 100 for providing personalized health improvement plans for individual participants or clients) 
a communications module configured to: (Angelides [0007] discloses c) a wireless platform in communication with the processing unit and the searchable combined information system, wherein the platform comprises one or more portals, and wherein the platform is configured to maintain an interactive user database for an authorized user of the portal. The system 100 includes: an information management system 200 (IMS), a processing unit 120, a platform 150, a database repository 280, a web portal 310, and a mobile application 180. The information on the web portal/platform is accessible by the client 190 of the care management system and other authorized users through a set of sub-portals or data access modules. [0058] discloses the computerized platform 150 communicates with the processing unit 120, database repository 280, web-based portal 310, mobile applications 180 and authorized users of the care management system {the platform capable of communicating with the processing unit is construed as the communication module})
receive input data from a user device and/or a provider device, the input data being related to the health and/or wellness of a user, and (Angelides [0007] discloses a personalized care management system for providing comprehensive care for individuals with chronic disease or symptoms. The care management system including: a) an information management system for receiving and storing a structured database; [0088] discloses that the Client Portal 310D is configured to receive a plurality of information from the client on a periodic basis. For example, the user can input how s/he feels on a daily basis; [0062] discloses the platform 150 may also include one or more input/output network interface device (not shown) for implementing user-oriented input/output through software drivers and hardware for controlling output to input/output devices such as mobile devices through a network)
provide output data to the user device and/or the provider device; (Angelides [0056] disclose the processing unit 120 may include one or more algorithms that provide both content and personalized rules to provide feedback to the user in real time; [0062] discloses the platform 150 may also include one or more input/output network interface device (not shown) for implementing user-oriented input/output through software drivers and hardware for controlling output to input/output devices such as mobile devices through a network; [0072] discloses that the Client Portal 310D is configured to provide alerts and reminders that can be transmitted to the client's mobile device or on another computing device and may be presented via application software; [0088] discloses that the Client Portal 310D is further configured to provide information on daily diet and exercise plans, on-demand and scheduled videos and chat sessions with the Health Sherpa and caregiver team, education and feedback, personalized lifestyle and behavioral resources, progress status to goals and other related information)
a database configured to store the input data; (Angelides [0028] discloses information extracted from various data sources is transmitted to a processing unit 120 and stored on a data repository 280; [0057] discloses that the processing unit 120 communicates all the analyzed data and searchable combined information system to a data repository 280 for storage. The data repository 280 stores a database comprising a specific client's related data, as well as relevant data from all of the health management system participants and external data sources; [0063] discloses that the platform 150 is in communication with the data repository 280 and the processing unit 120. The data repository includes a database comprising a specific client's data and related data from other system participants, as well as external data sources)
an insights engine configured to generate one or more insights based on the input data, and to provide the one or more insights as output data to the communications module. (Angelides [0056] disclose the processing unit 120 may include one or more algorithms that provide both content and personalized rules to provide feedback to the user in real time; [0064] discloses the platform processor will include code for predicting trends based upon the individual client's 190 personalized health profile and preferences. For example, the rules may pertain to a daily meal or activity plan for the participant 190 based on personal preferences, a matching of the client to one or more health consultants, nutrition guidance, exercise routines, general health predictions and alerts, trends and improvements in the client's health profile and video/chat sessions. Various parameters are considered in determining recommendations, educational messages, and directives to the client. The platform processor then analyzes and correlates the relevant data to determine useful information for the specific client and transmits that information to the client, including information relating to nutrition, exercise advice and treatment decisions; [0088] discloses that the Client Portal 310D is configured to receive a plurality of information from the client on a periodic basis. For example, the user can input how s/he feels on a daily basis. The Client Portal 310D is further configured to provide information on daily diet and exercise plans, on-demand and scheduled videos and chat sessions with the Health Sherpa and caregiver team, education and feedback, personalized lifestyle and behavioral resources, progress status to goals and other related information)
a goals module configured to manage one or more user health and/or wellness goals, and to track user progress towards the one or more user health and/or wellness goals (Angelides [0088] discloses the Client Portal 310D is further configured to provide information on daily diet and exercise plans, on-demand and scheduled videos and chat sessions with the Health Sherpa and caregiver team, education and feedback, personalized lifestyle and behavioral resources, progress status to goals and other related information)
wherein the goals module tracks user progress based on the input data (Angelides [0088] discloses the Client Portal 310D may be configured to be an interactive sub-portal to receive data from the SCIS or to communicate with any one of the other sub-portals, especially the Health Sherpa/Caregiver Portal 310C. The Client Portal 310D is configured to receive a plurality of information from the client on a periodic basis. For example, the user can input how s/he feels on a daily basis. The Client Portal 310D is further configured to provide information on daily diet and exercise plans, on-demand and scheduled videos and chat sessions with the Health Sherpa and caregiver team, education and feedback, personalized lifestyle and behavioral resources, progress status to goals and other related information)
Angelides does not appear to explicitly disclose an activity module configured to manage one or more health and/or wellness related activities, and to track user participation in the one or more health and/or wellness activities. However, McMahon teaches it is old and well-known in the art of healthcare data processing and insight recommendations to have:
an activity module configured to manage one or more health and/or wellness related activities, and to track user participation in the one or more health and/or wellness activities (McMahon [0169] Insight messages can also be delivered intelligently based on a consideration of patient activity tracking data. For example, an insight message can be delivered five minutes after a user finishes his routine workout or daily walk, after a threshold number of steps has been recorded, in response to a detected heartrate value, or the like. As another example, an insight message can be delivered if a patient remains stationary or sedentary for a long period of time (for hyperglycemia events triggered by sedentary lifestyle)
wherein the activity module tracks user participation based on the input data (McMahon [0169] Insight messages can also be delivered intelligently based on a consideration of patient activity tracking data. For example, an insight message can be delivered five minutes after a user finishes his routine workout or daily walk, after a threshold number of steps has been recorded, in response to a detected heartrate value, or the like. As another example, an insight message can be delivered if a patient remains stationary or sedentary for a long period of time (for hyperglycemia events triggered by sedentary lifestyle) {steps are construed as the input data})
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare data processing, before the effective filing date of the claimed invention, to modify the system of Angelides to incorporate an activity module configured to manage one or more health and/or wellness related activities, and to track user participation in the one or more health and/or wellness activities; wherein the activity module tracks user participation based on the input data as taught by McMahon in order to allow for future insights to be based on specific user data and further improve the insights provided in real time to patients. See McMahon [0005]-[0006].
Regarding claim 2, Angelides-McMahon teaches the personal health and wellness management system of claim 1, and further discloses wherein the insights module generates insights based at least in part on input data reflecting a culture of the user. (Angelides [0037] discloses that significant insights into a person's health can be gained by analyzing aspects of their home life, their medical narratives, their stories, and generally how they operate on a daily basis. The types of insights gained by understanding a person's social structure, daily routines and cultural background is important in understanding and personalizing that person's experience and how that person copes with a chronic condition on a daily basis).
Regarding claim 3, Angelides-McMahon teaches the personal health and wellness management system of claim 1, and further discloses wherein the insights module generates insights based at least in part on input data reflecting a family of the user. (Angelides [0033] discloses that the electronic medical records capture structured data from a number of sources such as a person's medical history, laboratory data, diagnoses, treatment plans, insurance codes, and their family's medical history).
Regarding claim 4, Angelides-McMahon teaches the personal health and wellness management system of claim 1, and further discloses wherein the insights module generates insights based at least in part on input data reflecting a community of the user. (Angelides [0009] discloses that data from multiple participants may be captured. Capturing crowd wisdom can be done by analyzing and correlating the combined information system of the individual participant with related data extracted from numerous combined information systems created for other participants in the care management system).
Regarding claim 5, Angelides-McMahon teaches the personal health and wellness management system of claim 1 (see claim 1 above), and McMahon further teaches wherein the insights module is further configured to provide the one or more insights as input data to the database. (McMahon [0013] teaches a database system to store and maintain historical event/outcome combinations for a user of a diabetes management device. Each of the event/outcome combinations includes insight event data indicative of a glycemic event and a glycemic outcome corresponding to the insight event data. The system also includes a processor-based insight generation engine to generate glycemic insight messages for delivery to a user device associated with the user, each of the glycemic insight messages conveying information regarding a relationship between an insight event derived from patient-specific historical input data and a glycemic outcome. A processor-based insight delivery engine is used to cull and prioritize a number of generated glycemic insight messages to identify a group of insight messages intended for delivery, queue the group of insight messages based on the culling and prioritizing, and deliver at least one of the queued insight messages to the user device). 
Regarding claim 6, Angelides-McMahon teaches the personal health and wellness management system of claim 1, and McMahon further teaches wherein the one or more insights identify health and/or wellness related conditions of the user. (McMahon [0117] teaches that the Disease or health related insight events include, without limitation: onset of an acute disease or condition, such as a cold, an allergy attack, or the flu; and end of an acute disease or condition, which is construed as the identification of such condition).
Regarding claim 7, Angelides-McMahon teaches the personal health and wellness management system of claim 1, and further discloses wherein the one or more insights include recommendations for improving and/or managing the health and/or wellness of the user. (Angelides [0064] discloses that the platform processor will include code for predicting trends based upon the individual client's 190 personalized health profile and preferences. For example, the rules may pertain to a daily meal or activity plan for the participant 190 based on personal preferences, a matching of the client to one or more health consultants, nutrition guidance, exercise routines, general health predictions and alerts, trends and improvements in the client's health profile and video/chat sessions. Various parameters are considered in determining recommendations, educational messages, and directives to the client. The platform processor then analyzes and correlates the relevant data to determine useful information for the specific client and transmits that information to the client, including information relating to nutrition, exercise advice and treatment decisions).
Regarding claim 12, recites substantially similar limitations as those already addressed in the rejection of claim 1, and, as such, is rejected for similar reasons as give above.
Regarding claim 13, recites substantially similar limitations as those already addressed in the rejection of claim 2, and, as such, is rejected for similar reasons as give above.
Regarding claim 14, recites substantially similar limitations as those already addressed in the rejection of claim 3, and, as such, is rejected for similar reasons as give above.
Regarding claim 15, recites substantially similar limitations as those already addressed in the rejection of claim 4, and, as such, is rejected for similar reasons as give above.
Regarding claim 16, recites substantially similar limitations as those already addressed in the rejection of claim 5, and, as such, is rejected for similar reasons as give above.
Regarding claim 17, recites substantially similar limitations as those already addressed in the rejection of claim 6, and, as such, is rejected for similar reasons as give above.
Regarding claim 18, recites substantially similar limitations as those already addressed in the rejection of claim 7, and, as such, is rejected for similar reasons as give above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA R COVINGTON whose telephone number is (303)297-4604. The examiner can normally be reached Monday - Friday, 830 - 530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMANDA R. COVINGTON/Examiner, Art Unit 3686                                                                                                                                                                                                        
/RACHELLE L REICHERT/Primary Examiner, Art Unit 3686